Title: Thursday July the 5th 1781.
From: Adams, John Quincy
To: 


       This morning I went to see when the boats go for Utrecht. Mr. Dana and Mr. Thaxter din’d at Mr. Sigourney’s; I din’d at home. After dinner went to see Mr. Greaves; but found only Mr. Brailsford at home; I stay’d there but a little time, and went for Kaa’s; in the way I met Mr. Greaves and Captn. Henzel; and went to take a walk with them out of the Haerlem Porte and down along upon the Dyke; as we were returning we stopp’d at the third Bible to see Captn. Cazneau. When we had got to the first bible I went in to see Mr. Bordly. I got home at about half past ten.
       From Addison’s Poems Chapter 13th. HORACE. Ode 3d. Book 3d.
      